Case: 17-11419   Date Filed: 09/06/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11419
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:11-cv-00143-CDL


RENASANT BANK INC.,

                                                     Plaintiff - Appellee,

versus

EARTHRESOURCES OF FRANKLIN COUNTY LLC,
JOHN F. SMITHGALL,

                                                     Defendants - Appellants.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 6, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 17-11419      Date Filed: 09/06/2017     Page: 2 of 2


      Renasant Bank sued EarthResources of Franklin County and John F.

Smithgall to enforce a promissory note and personal guaranty. The district court

entered judgment against EarthResources and Smithgall in 2013, and our court

affirmed. Renasant Bank, Inc. v. Earth Res. of Franklin Cty., LLC, 537 F. App’x

889 (11th Cir. 2013) (per curiam). In 2017, EarthResources and Smithgall,

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, filed with the

district court a motion for relief from final judgment and a motion to reopen

discovery. The district court denied the motions.

      EarthResources and Smithgall now appeal, arguing that the district court

abused its discretion in denying the motions. After careful consideration of the

record and the parties’ briefs, however, we find no reversible error.

EarthResources and Smithgall have not “demonstrate[d] a justification so

compelling that the district court was required to vacate its” judgment. See Cano

v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006) (per curiam) (internal quotation

marks omitted) (discussing the “heavy” burden a party has on appeal when it is

challenging a district court’s denial of Rule 60(b) relief).

      AFFIRMED. 1




      1
          Renasant’s motion for damages and costs for frivolous appeal is DENIED.
                                               2